NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-2723
                                       ___________

                      OMAR ALEXANDER CASTILLO-PONCE,
                                         Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                       ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                             (Agency No. A088-649-274)
                          Immigration Judge: Miriam K. Mills
                       ____________________________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  October 23, 2020

      Before: CHAGARES, GREENAWAY, JR., and NYGAARD, Circuit Judges

                             (Opinion filed: January 8, 2021)
                                      ___________

                                        OPINION*
                                       __________

NYGAARD, Circuit Judge.




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Omar Alexander Castillo-Ponce petitions this Court to review the Board of

Immigration Appeals’ decision to deny his motion to reopen. We will deny the petition

in part and dismiss it in part.

       Castillo-Ponce filed a motion in 2018 requesting that the Board reopen

proceedings and consider his argument that, although it summarily denied his application

for withholding of removal in 2015, he can now show prima facie eligibility for

cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(A)-(D).1 He claims he is able to

demonstrate at least ten-years continuous physical presence in the United States because

a 2018 Supreme Court decision prevents the government from applying the stop-time rule

in his case. See Pereira v. Sessions, 138 S. Ct. 2105 (2018). Pereira impacts his request

for cancellation, he contends, because the 2008 Notice to Appear he received did not

have the initial hearing date or time. Nonetheless, the Board denied Castillo-Ponce’s

untimely motion to reopen because he failed to provide evidence to support his prima

facie eligibility for cancellation.2 It also concluded that Castillo-Ponce did not

demonstrate any exceptional circumstances to warrant sua sponte reopening.




1
  The prima facie elements for cancellation of removal for a nonpermanent resident are:
physically present in the U.S. for at least 10 years, good moral character, not convicted
for offenses specified in the statute, and the nonpermanent resident’s “removal would
result in exceptional and extremely unusual hardship to the alien's spouse, parent, or
child, who is a citizen of the United States or an alien lawfully admitted for permanent
residence.” § 1229b(b)(1)(A)–(D).
2
  Castillo-Ponce filed the motion on September 19, 2018, far beyond the ninety-day filing
period. See 8 C.F.R. § 1003.2(c)(2)-(3). But the Board set aside the untimeliness of the
motion in its analysis of his motion. As a result, we do not address Castillo-Ponce’s
equitable tolling argument.
                                              2
        We have jurisdiction to review the Board’s decision to deny a motion to reopen for

failure to establish a prima facie case under 8 U.S.C. § 1252(a)(1). We review it for

abuse of discretion. See Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002). Because

we are convinced that the Board did not abuse its discretion by ruling that Castillo-Ponce

failed to meet his evidentiary burden on the hardship prong of prima facie eligibility (8

U.S.C. § 1229b(b)(1)(D)), we will not reach his argument on the impact of Pereira to his

case.

        The record shows that Castillo-Ponce submitted the Application for Cancellation

of Removal form with his motion, and he checked a box indicating that his removal

would result in exceptional and extremely unusual hardship to his United States citizen

children. He also provided the names and dates of birth of two children as his family.

But, crucially, he did not submit official documents (such as official birth certificates) to

establish their identity as his children and as U.S. citizens. Moreover, for employment he

wrote: “Self Employed Castillo Pizza” and “Easton, PA.” AR 34. But beyond stating

that he is employed at “PRESENT” he provides nothing further—no financial or business

records—to give the Board an understanding of any potential economic repercussions to

qualifying relatives that would result from his removal. Id. Similarly, referring to

Honduras, he states that “country conditions are exceedingly dangerous.” AR 35. But

this is a conclusory statement that does not meet his burden of showing an ability to

prove the level of hardship required for cancellation.3 We conclude from all of this that


3
 Castillo-Ponce refers us to the country condition reports included in his 2008 asylum
application. But a motion to reopen must be premised on “new facts” that will be proven
                                              3
the Board did not abuse its discretion in ruling that Castillo-Ponce failed to show a

reasonable likelihood of being able to demonstrate eligibility for relief in reopened

proceedings.

       Finally, Castillo-Ponce does not even mention the Board’s decision to deny

reopening proceedings sua sponte, and so he has forfeited any challenge to it. Therefore,

we will dismiss the petition in part because, without any colorable legal or constitutional

question raised, we lack jurisdiction to review this denial. Sang Goo Park v. Att’y Gen.,

846 F.3d 645, 650-653 (3d Cir. 2017).

       For all of these reasons, we will deny in part and dismiss in part the petition for

review.




at a hearing and considered with the existing record. § 1003.2(c)(1). Counsel’s
statements and observations on hardships, in Castillo-Ponce’s brief, cannot be regarded
as supporting evidence.
                                              4